DETAILED ACTION

Information Disclosure Statement
The references cited within the IDS document submitted on December 4, 2019 have been considered.

Drawings
The drawings are objected to because of an informality:
37 CFR 1.84 (u)(1) states, in part:  “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.”
The applicant must remove the label “FIG. 1” from the sole drawing figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification (Abstract)
Applicant is reminded of the proper content of an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art (emphasis added).  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.  Extensive mechanical and design details of an apparatus should not be included in the abstract. 
Applicant note: see lines 6-11 of the abstract.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 107103998A, machine translation).
As to claim 1, Chen teaches a fluid for a hybrid aluminum electrolytic capacitor, comprising an acid, an amine, and a first organic solvent; wherein the amine has a boiling point of 1800C or more; and the first organic solvent has a boiling point of 180oC or more and a melting point of -50oC or less.  See paragraphs 0002 and 0010-0014.
As to claim 2, Chen teaches a second organic solvent having a boiling point of 180oC or more.  See paragraphs 0011-0012.
As to claim 3, Chen teaches the first organic solvent is 30% or more by weight of the fluid.  See paragraph 0010.
claim 7, Chen teaches the acid can be maleic acid, and the amine can be diethyl amine.  See paragraphs 0013-0014.

Allowable Subject Matter
Claims 4, 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
//
Claims 9-17 are allowable.  The following is an examiner’s statement of reasons for allowability.  The prior art of record does not teach or suggest the disclosed invention regarding a method of preparing a hybrid aluminum electrolytic capacitor, particularly characterized by the steps of: 
(2) impregnating the capacitive element in a forming solution; and applying a voltage to the capacitive element according to a voltage endurance of an anode foil to repair an oxide film defective portion on a surface of the anode foil of the capacitive element; wherein the oxide film defective portion is formed due to cutting, nailing and winding; 
(3) impregnating the capacitive element in a conductive polymer dispersion and drying the impregnated capacitive element to form a conductive polymer layer of a certain thickness on an electrode foil of the capacitive element; and repeating the 
and
(4) impregnating the capacitive element in the fluid of claim 1 to cover the surface of the anode foil and an interior of a pit with a dense dielectric oxide film, as recited within claim 9.  Claims 10-17 depend from claim 9.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812